DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
As per claims 1, 3-11, 13-21 and 23-30, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 11 and 21, while reciting the abstract idea of location-based delivery of a package to a customer mobile location (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for receiving information for delivery such as delivery order data with an identifier correlated to a mobile device of a recipient, along with information such as physical characteristics of a recipient which is later is used for verification, then the mobile device of the recipient is further used to determine a distribution point to be used prior to delivery of the item to the real-time location of the recipient such as “determining that the tangible asset received at a distribution point is to be delivered to a real-time location of the recipient, the distribution point being identified for receipt of the tangible asset as a nearest delivery point to a last known location of the recipient based on a location signal of the mobile device of the recipient and transmitting a notification to the mobile device of the recipient to facilitate 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Noam (WIPO No. 2016171617), Feeney (20160098723), Ganesh (20160068264), Bhatia (9699606), Aronoff (20190158493), Todd (20170308847) and Kim (Libero: On-the-go Crowdsourcing for Package Delivery) which Noam teaches receiving of information such as delivery order and the identifier associated with recipient’s mobile device along with providing order information which includes delivery order data and evidence data for the recipient. Feeney teaches providing of the order in distributed ledger, and this order includes delivery order data and evidence data correlating to the recipient and indicating that the package is to be handed over to recipient based on validation result and then updating the order record in the ledger system. Ganesh then teaches receiving evidence data 

The prior art fails to explicitly teach:
The prior fails to specifically teach the determination of a recipient package received at a distribution point is the package to be delivered to the location of a recipient based on mobile device location for the recipient such as “determining that the tangible asset received at a distribution point is to be delivered to a real-time location of the recipient, the distribution point being identified for receipt of the tangible asset as a nearest delivery point to a last known location of the recipient based on a location signal of the mobile device of the recipient and transmitting a notification to the mobile device of the recipient to facilitate delivery of the tangible asset from the distribution point to the real-time location of the recipient determined based on a location of the mobile device of the recipient”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
	/KEVIN H FLYNN/               Supervisory Patent Examiner, Art Unit 3628